
	

113 HR 4247 IH: Disabled Veterans Jobs Opportunity Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4247
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Ruiz (for himself, Mr. Swalwell of California, Mr. Takano, Mr. Enyart, Mr. Roe of Tennessee, and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that disabled veterans with a disability rating
			 greater than or equal to 70 percent receive preference with respect to
			 employment in the competitive service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Disabled Veterans Jobs Opportunity Act.
		2.Hiring preference for disabled veterans with at least 70 percent disability rating
			(a)In generalSection 3309 of title 5, United States Code, is amended—
				(1)by striking and at the end of paragraph (1);
				(2)by striking the period at the end of paragraph (2); and
				(3)by adding at the end the following new paragraph:
					
						(3)a preference eligible under section 2108(3)(C) of this title with a service-connected disability or
			 combination of service-connected disabilities rated as not less than 70
			 percent disabling by the Secretary of Veterans Affairs—15 points..
				(b)Effective date
				(1)In generalThe amendments made by subsection (a) shall apply with respect to any examination for entrance into
			 the competitive service taken on or after the date of enactment of this
			 section.
				(2)Examinations prior to date of enactment of this section
					(A)In generalWith respect to any individual who received a passing grade on such an examination in 2014 but
			 before the date of enactment of this section, the relevant hiring agency
			 shall send notification to any such individual to determine whether such
			 individual is eligible for the additional points provided by paragraph (3)
			 of section 3309 of title 5, United States Code (as added by subsection (a)
			 of this section).
					(B)DeadlineBeginning on the date that an individual receives notification under subparagraph (A), such
			 individual shall have 30 days to respond to the relevant hiring agency in
			 order to receive credit for such points.
					
